 


110 HR 5616 IH: Light Bulb Freedom of Choice Act
U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5616 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2008 
Mrs. Bachmann (for herself, Mr. David Davis of Tennessee, Mrs. Blackburn, Mr. Smith of Nebraska, Mrs. Cubin, Mr. Goode, Mr. Feeney, Mrs. Drake, Mr. Walberg, Mr. Sensenbrenner, Mr. Weldon of Florida, and Mr. Shadegg) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide for the repeal of the phase out of incandescent light bulbs unless the Comptroller General makes certain specific findings. 
 
 
1.Short titleThis Act may be cited as the Light Bulb Freedom of Choice Act. 
2.Repeal 
(a)In generalEffective 6 months after the date of enactment of this Act, sections 321 and 322, and the items in the table of contents relating thereto, of the Energy Independence and Security Act of 2007 are repealed, unless the Comptroller General has before that time transmitted to the Congress a report containing all of the findings described in section 3(a). 
(b)ReversionIf a repeal occurs under subsection (a), the amendments made by sections 321 and 322 of the Energy Independence and Security Act of 2007 are hereby repealed, and the laws amended thereby shall read as if those amendments had not been enacted. 
3.Comptroller General report 
(a)FindingsA report referred to in section 2(a) is a report that finds that— 
(1)consumers will obtain a net savings, in terms of dollars spent on the combination of monthly electric bills and expenses for new light fixtures to accommodate the use of the light bulbs required by the amendments described in section 2(a), compared to dollars spent before the enactment of those amendments; 
(2)the phase-out required by those amendments will reduce overall carbon dioxide emissions by 20 percent in the United States by the year 2025; and 
(3)such phase-out will not pose any health risks, including risks associated with mercury containment in certain light bulbs, to consumers or the general public, including health risks with respect to hospitals, schools, day care centers, mental health facilities, and nursing homes. 
(b)ProjectionsThe report shall include monthly and yearly projections of expenses described in subsection (a)(1) over the period of January 1, 2012, through December 31, 2017. 
 
